EXHIBIT 10.1

 

SECURED PROMISSORY NOTE

 



$360,000

 

March 15, 2016

Orange, California



 

FOR VALUE RECEIVED, BIOCORRX INC., a Nevada corporation ("Borrower"), hereby
unconditionally promises to pay to the order of DIRECT EDGE SCREENWORKS, INC., a
California corporation, or its assigns ("Holder"), in lawful money of the United
States of America and in immediately available funds, the principal sum of
$360,000 together with accrued and unpaid interest thereon, each due and payable
on the dates and in the manner set forth below. Promptly upon Borrower's
execution and Holder's acceptance of this Note, Holder shall pay Borrower
$300,000 for the issuance of this Note, and Holder shall retain the original
issue discount as set forth herein.

 

1. Principal Repayment. The outstanding principal amount of this Note, and all
accrued and unpaid interest thereon, shall be due and payable on the date that
is ninety (90) days from the date first set forth above (the "Maturity Date").

 

2. Original Issue Discount. The principal amount under this Note of $360,000
reflects an original issue discount of 16.67% (1 - $300,000/$360,000). For
avoidance of doubt, the aggregate amount paid to Borrower by Holder for the
issuance of this Note is $300,000, but Borrower shall repay to Holder the full
principal amount of $360,000.

 

3. Interest. The principal amount of this Note outstanding from time to time
shall bear no interest, other than such interest as may be attributable to the
original issue discount under this Note; provided, that, upon the occurrence and
during the continuance of an Event of Default (as defined below), all amounts
owing hereunder shall bear interest at 1.5% per month ("Default Interest").

 

4. Place of Payment. All amounts payable hereunder shall be payable at the
office of Holder, 430 W. Collins Ave., Orange, California 92867, unless another
place or manner of payment shall be specified in writing by Holder.

 

5. Application of Payments. Payment on this Note shall be applied first to fees,
costs and expenses payable to Holder under this Note, if any, second to accrued
interest, if any, and thereafter to the outstanding principal balance hereof.

 

6. Prepayment; Prepayment Discount.

 

(a) Subject to Section 7, this Note may be prepaid in full, but not in part, at
any time without penalty or premium and at the option of Borrower; any partial
prepayment of this Note shall require the express written consent of Holder. Any
fees or costs payable to Holder under this Note and any interest accrued on the
amounts so prepaid to the date of such prepayment shall be paid at the time of
any such prepayment.

 

(b) Notwithstanding anything in this Note to the contrary, so long as no Event
of Default has occurred and is continuing, on or prior to the date that is
forty-five (45) days from the date first set forth above, Borrower may repay
this Note in full by paying Holder $330,000 plus the amount of any fees, costs
and expenses payable to Holder under this Note plus accrued interest, if any.
Upon payment therefor, this Note shall be deemed paid in full. For avoidance of
doubt, upon and in such event, the original issue discount under this Note shall
be reduced to 9.01% (1 - $300,000/$330,000).

 



 1

 



 

7. Mandatory Repayment. In the event Borrower consummates a transaction or a
series of transactions for bona fide equity financing purposes, Borrower shall
use the proceeds of such equity financing to immediately repay this Note in full
or, if the amount of such proceeds is insufficient to repay this Note in full,
Borrower shall immediately use the full amount received by the Company in such
equity financing towards repayment of this Note.

 

8. Secured Note.

 

(a) Definitions.

 

(i) "Accounts" shall have the meaning set forth in the UCC.

 

(ii) "Collateral" means all of the following, whether now owned or hereafter
acquired: all Accounts; and, to the extent not otherwise included, all Proceeds
thereof and all accessions to, substitutions and replacements for and rents,
profits and products of each of the foregoing.

 

(iii) "Secured Obligations" means (a) the obligation of Borrower to repay Holder
all of the unpaid principal amount of, and accrued interest on (including any
interest that accrues after the commencement of bankruptcy), this Note and (b)
the obligation of Borrower to pay any fees, costs or expenses of Holder under
this Note.

 

(iv) "UCC" means the Uniform Commercial Code as the same may from time to time
be in effect in the State of California; provided, however, in the event that,
by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of Holder's security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of California, the term "UCC" shall mean the Uniform Commercial
Code as in effect at such time in such other jurisdiction for purposes of the
provisions hereof relating to such attachment, perfection or priority and for
purposes of definitions related to such provisions.

 

(v) In addition, any other capitalized term in this Section 8 that is not
otherwise defined in this Note shall have the meaning given such term in the
UCC.

 

(b) As collateral security for the full, prompt, complete and final payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of all the Secured Obligations and in order to induce Holder to accept this
Note, Borrower hereby assigns, conveys, mortgages, pledges, hypothecates and
transfers to Holder, and hereby grants to Holder, a security interest in all of
Borrower's right, title and interest in, to the Collateral and all revenues
attributable to the Collateral.

 



 2

 



  

(c) The full amount of this Note is secured by the Collateral. Borrower
represents and warrants that: (i) except for the security interest created
hereby in favor of Holder, Borrower is the sole legal and equitable owner of
each item of the Collateral in which it purports to grant a security interest
hereunder, having good and marketable title thereto, free and clear of any and
all liens and security interests, (ii) no effective security agreement,
financing statement, equivalent security or lien instrument or continuation
statement covering all or any part of the Collateral exists, except such as may
have been filed in favor of Iconic Holdings, LLC (or its affiliate) and Holder,
(iii) this Note creates a legal and valid security interest on and in all of the
Collateral in which Borrower now has rights and will create a legal and valid
security interest in the Collateral in which Borrower later acquires rights,
(iv) Borrower's name is correctly set forth above; Borrower is a Nevada
corporation; and its chief executive office is located at 601 N. Parkcenter Dr.,
Suite 103, Santa Ana, California 92705, and (v) Borrower does not own any
Commercial Tort Claims. Borrower covenants that it: (1) shall not, directly or
indirectly, create, permit or suffer to exist, and shall defend the Collateral
against and take such other action as is necessary to remove, any lien on or in
the Collateral, or in any portion thereof except for the security interest
created hereby in favor of Holder, (2) shall not, directly or indirectly, sell,
lease, transfer, or otherwise dispose of any of the Collateral or attempt or
contract to do so except in the ordinary course of business, and (3) after the
date first set forth above, shall not create, incur, assume, or be liable for
any additional indebtedness, or refinance any indebtedness existing as of the
date first set forth above, unless the proceeds thereof are used to repay this
Note in full. Borrower shall immediately notify Holder in writing of a change in
Borrower's name, Borrower's state of organization, or the location of Borrower's
chief executive office, and Borrower shall take all actions reasonably required
by Holder to ensure the continued perfection of Holder's valid first and prior
security interest in the Collateral. If Borrower shall at any time acquire a
Commercial Tort Claim, Borrower shall immediately notify Holder in a writing
signed by Borrower of the brief details thereof and grant to Holder in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Note, with such writing to be in form and substance satisfactory
to Holder. Borrower shall maintain insurance policies insuring the Collateral
against loss or damage from such risks and in such amounts and forms and with
such companies as are customarily maintained by businesses similar to Borrower,
and, in any event, at not less than the full replacement cost of the Collateral.
All such policies shall contain a provision whereby they may not be canceled or
amended except upon 30 days (10 days for non-payment of premium) prior written
notice to Holder, and all such policies shall name Holder as additional insured
and loss payee. Borrower shall pay promptly when due all property and other
taxes, assessments and government charges or levies imposed upon, and all claims
(including claims for labor, materials and supplies) against, the Collateral,
except to the extent the validity thereof is being contested in good faith and
adequate reserves are being maintained in connection therewith. Borrower shall
promptly inform Holder of any impairment to the value of the Collateral. At any
time and from time to time, upon the written request of Holder, and at the sole
expense of Borrower, Borrower shall promptly and duly execute and deliver any
and all such further instruments and documents and take such further action as
Holder may reasonably deem necessary or desirable to obtain the full benefits of
this Note and perfect Holder's security interest hereunder. Borrower further
authorizes Holder to file such financing statements and take such other action
as Holder deems appropriate in order to perfect Holder's security interest
hereunder.

 



 3

 



 

 

(d) After any Event of Default shall have occurred and while such Event of
Default is continuing, Borrower expressly agrees that in any such event Holder
may exercise all rights and remedies of a secured party under the UCC; provided,
however, that if the Event of Default occurs under Section 9(a) and such
occurrence arises solely from the fact that Borrower has not, for whatever
reason, closed an equity financing with Alpine Creek Capital Partners LLC (or
its affiliate) prior to the Maturity Date, then and in such event, Holder agrees
that it will forbear from exercising any such rights and remedies until the
earlier to occur of (i) two (2) business days following the date that Borrower
receives funding and closes an equity financing with Alpine Creek Capital
Partners LLC (or its affiliate), and (ii) the date that is sixty (60) days
following the date that the payments described in Section 9(a) become due and
payable (the "Cure Period"), but only to the extent there is no material
impairment to the value of the Collateral during the Cure Period or to the
extent such forbearance would otherwise materially prejudice Holder's rights in
respect of the Collateral under the UCC; provided further, that during the Cure
Period (1) Borrower shall exercise all commercially reasonable efforts to cure
such Event of Default, (2) all other provisions of this Note (including, without
limitation, in respect of Default Interest) shall continue in full force and
effect, and (3) Borrower shall continue to comply with all other provisions of
this Note. Without limiting the generality of the foregoing, Borrower agrees
that in any such event Holder may, without demand of performance or other
demand, advertisement or notice of any kind to or upon Borrower or any other
person (all and each of which demands, advertisements and notices are hereby
expressly waived to the maximum extent permitted by the UCC and other applicable
law), reclaim, take possession, recover, and dispose of the Collateral. Borrower
further agrees, at Holder's request, to assemble the Collateral and make it
available to Holder at places which Holder shall select, whether at Borrower's
premises or elsewhere. Holder is hereby irrevocably appointed the
attorney-in-fact of Borrower with full authority in the place and stead of
Borrower and in the name of Borrower, in Holder's name or otherwise, from time
to time in Holder's discretion, to take any action and to execute any
instrument, document or agreement which Holder may deem reasonably necessary or
advisable to accomplish the purposes of this Note after any Event of Default
shall have occurred and while such Event of Default is continuing. Borrower
agrees to pay Holder on demand any reasonable expenses with respect to any of
the above.

 

(e) Borrower shall be entitled to exercise all voting and other consensual
rights pertaining to the Collateral beneficially owned by Borrower or any part
thereof for any purpose not inconsistent with the terms of this Note; provided,
however, that Borrower shall not exercise or shall refrain from exercising any
such right if such action would reasonably be expected to have a material
adverse effect on the value of the Collateral or any part thereof.

 



 4

 



 

(f) This Note shall remain in full force and effect and continue to be effective
should any petition be filed by or against Borrower for liquidation or
reorganization, should Borrower become insolvent or make an assignment for the
benefit of creditors or should a receiver or trustee be appointed for all or any
significant part of Borrower's property and assets, and shall continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Secured Obligations, whether as a "voidable
preference," "fraudulent conveyance," or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Secured Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

 

(g) Borrower is and shall remain absolutely and unconditionally liable for the
payment of the Secured Obligations, including without limitation any deficiency
by reason of the failure of the Collateral to satisfy all amounts due to Holder
under this Note.

 

9. Event of Default. Each of the following events shall be an "Event of Default"
hereunder:

 

(a) Borrower fails to pay timely any of the principal amount due under this Note
on the date the same becomes due and payable or any accrued interest or other
amounts due under this Note on the date the same becomes due and payable;

 

(b) Borrower shall default in its performance of any other covenant under this
Note;

 

(c) Borrower breaches any representation or warranty contained in this Note;

 

(d) Borrower files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or makes any assignment for
the benefit of creditors or takes any corporate action in furtherance of any of
the foregoing; or

 

(e) An involuntary petition is filed against Borrower (unless such petition is
dismissed or discharged within 30 days under any bankruptcy statute now or
hereafter in effect, or a custodian, receiver, trustee, assignee for the benefit
of creditors (or other similar official) is appointed to take possession,
custody or control of any property of Borrower.

 

Upon the occurrence of an Event of Default hereunder, all unpaid principal,
accrued interest and other amounts owing hereunder shall, at the option of
Holder and upon written notice to Borrower, and, in the case of an Event of
Default pursuant to (d) or (e) above, automatically, be immediately due, payable
and collectible by Holder pursuant to applicable law. In the event of any Event
of Default hereunder, Borrower shall pay Holder, on demand, all reasonable
attorneys' fees, costs and expenses incurred by Holder in enforcing and
collecting this Note.

 



 5

 



  

10. Waivers. Borrower waives presentment, demand, protest or notice of any kind
in connection with this Note. The right to plead any and all statutes of
limitations as a defense to any demands hereunder is hereby waived to the full
extent permitted by law.

 

11. Notices. All notices and other communications required to be given under
this Note to either Holder or Borrower, as applicable, shall be in writing.

 

12. Governing Law. This Note shall be governed by and construed under the laws
of the State of California, as applied to agreements among California residents,
made and to be performed entirely within the State of California, without giving
effect to conflicts of laws principles.

 

13. Amendments. No amendment, modification or waiver of any provision of this
Note nor consent to departure by Borrower therefrom shall be effective,
irrespective of any course of dealing, unless the same shall be in writing and
signed by Borrower and Holder, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

14. Successors and Assigns. Borrower may not transfer or assign this Note or any
of Borrower's obligations hereunder without the express written consent of
Holder.

 

15. Board Authorization; Compliance with Other Instruments; Intended Purposes.

 

(a) All corporate action on the part of Borrower, its directors and its
stockholders, necessary for the authorization, execution, delivery and
performance of this Note by Borrower and the performance of Borrower's
obligations hereunder, has been taken.

 

(b) Borrower is not in violation or default of any term of its articles of
incorporation or bylaws, or of any provision of any mortgage, indenture or
contract to which it is a party and by which it is bound or of any judgment,
decree, order or writ, other than such violation(s) that would not have a
material adverse effect on Borrower. The execution and delivery of this Note,
and Borrower's performance hereunder, will not result in any such violation or
be in conflict with, or constitute, with or without the passage of time and
giving of notice, either a default under any such provision, instrument,
judgment, decree, order or writ.

 

(c) Borrower will use all of the proceeds from this Note for operations of its
business, and not for any personal, family or household purpose.

 

16. Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Note and the remaining provisions hereof shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.

 

17. Maximum Legal Rate of Interest. In no event shall the interest charged under
this Note or agreed to be paid to Holder hereunder exceed the maximum amount
permitted under applicable law. Holder shall be entitled to amortize, prorate
and spread throughout the full term of this Note all interest paid or payable so
that the interest paid does not exceed the maximum amount permitted under
applicable law. If Holder ever receives interest or anything deemed interest in
excess of the maximum amount permitted under applicable law, an amount equal to
such excess shall be applied to the reduction of the principal balance, and to
the extent it exceeds the unpaid balance of principal hereof, the remainder
shall be refunded to Borrower. If interest otherwise payable to Lender would
exceed the maximum amount permitted under applicable law, the interest payable
shall be reduced to the maximum amount permitted under applicable law.

 

18. Expenses. Borrower shall pay one-half of the reasonable legal fees and
expenses incurred by Holder with respect to the preparation and negotiation of
this Note, payable on demand, not to exceed $10,000 in the aggregate (i.e.,
Borrower to reimburse no more than $5,000 in the aggregate).

 

[signature page follows]

 



 6

 



 

Borrower has caused this SECURED PROMISSORY NOTE to be executed by its duly
authorized officer as of the date flrst set forth above.

 

 

BIOCORRX INC.

 

    By:/s/ Brady Granier

 

 

Name:

Brady Granier

 

 

Title:

COO/interim CEO

 

 

 

 

 

 

Acknowledged and agreed

as of the date first written above:

 

DIRECT EDGE SCREENWORKS, INC.

 

 

 

 

 

 

By:

/s/ Ryan Brueckner

 

 

Name:

Ryan Brueckner

 

 

Title:

CEO

 

 

 

7

--------------------------------------------------------------------------------

 

 